DETAILED ACTION
This non-final rejection is responsive to the RCE filed 29 April 2022.  Claims 1-20 are pending.  Claims 1, 10, and 19 are independent claims.  Claims 1, 10, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 7-8) that the cited references do not teach generating an executable application.
Examiner agrees.  Accordingly, a new reference, Allan (US 2018/0052898 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manoochehri (US 2016/0034475 A1) hereinafter known as Manoochehri in view of StreamSets (https://www.youtube.com/watch?v=NJ16REiow0A, attached as pdf), hereinafter known as StreamSets in view of Allan (US 2018/0052898 A1) hereinafter known as Allan.

Regarding claim 1, Manoochehri teaches:
accessing, using one or more processors, a data processing pipeline;  (Manoochehri: Fig. 2 and ¶[0018]-¶[0021]; Manoochehri teaches pipeline processors.)
causing presentation of the data processing pipeline on a graphical user interface of a computing device;  (Manoochehri: Figs. 2 and 5C and ¶[0040], ¶[0042]; Manoochehri teaches presenting an interface where the user can create tasks to place in a processing pipeline.)
receiving a selection of a first user interface element within the graphical user interface;  (Manoochehri: Figs. 2 and 5A-5C and ¶[0042]; Manoochehri teaches the user selecting the “render transformations” button 560a.)
in response to receiving the selection, generating a datafile representing the data processing pipeline, the datafile comprising a series of data operations of the data processing pipeline;  (Manoochehri: Figs. 2 and 5A-5C and ¶[0036]-¶[0037] and ¶[0042]; Manoochehri teaches the user selecting the “render transformations” button 560a.  In response, creating a task object as a JSON file.  The task object representing one or more actions to be applied to data sets.)
...
submitting the datafile and ... to a software framework using an application programming interface (API), the application is configured to read the datafile and generate internal memory representations of the datafile; (Manoochehri: ¶[0020]; Manoochehri teaches using the Apache Hadoop framework which is accessed via the API.  Further, ¶[0042] teaches passing the task object (JSON file) to the distributed computing cluster for processing (the Hadoop Distributed File System).  In addition, Manoochehri teaches that the JSON file also includes processing instructions, which is interpreted as an application that is configured to read the datafile.  Further, ¶[0046] teaches the Hadoop cluster performing the task which translates the JSON objects into a Hadoop job which in turn comprises a set of MapReduce jobs to be performed in parallel across the various nodes of the cluster.  The foregoing is interpreted as generating internal memory representations of the datafile.) 
running, by the software framework, the application using the datafile; (Manoochehri: ¶[0043]-¶[0046]; Manoochehri further teaches the control application 240 creating the task object and the pipeline processor executing the one or more actions in the task object by invoking the distributed computing cluster.)
in response to running the application, generating, by the application, datasets describing the series of data operations of the data processing pipeline;  (Manoochehri: Fig. 2 and ¶[0022], ¶[0029], and ¶[0041]; Manoochehri further teaches platform 120 through which the data is analyzed.  Access to platform 120 may be provided via the API.)
receiving, from the application via the API, the generated datasets;  (Manoochehri: Fig. 4B and ¶[0057]; Manoochehri teaches retrieving one or more datasets from the data sources.  ¶[0020] further teaches that the large data sets are stored in a distributed file system which may be accessed via the API.)
in response to receiving the generated dataset, applying the data operations described by the datasets to the data processing pipeline;  (Manoochehri: Fig. 4B and ¶[0057]; Manoochehri teaches processing the one or more datasets.)
collecting performance data ... from the applying the data operations to the data processing pipeline; and  (Manoochehri: Fig. 4B and ¶[0057]; Manoochehri teaches providing a graphical output.)
dynamically updating the graphical user interface with the collected performance data ...  (Manoochehri: Fig. 4B and ¶[0057]; Manoochehri teaches providing a graphical output.)

While Manoochehri teaches providing a graphical output and an analytics engine, it does not explicitly teach, with respect to limitations (h) and (i), performance data metrics.

However, StreamSets does teach, with respect to limitations (h) and (i), performance data metrics.  (StreamSets: pgs. 2-4; StreamSets teaches displaying performance data metrics with respect to the data processing pipeline execution.)

Manoochehri and StreamSets are in the same field of endeavor as the present invention, as the references are directed to creating data processing pipelines.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of creating a data processing pipeline which can collect performance data as taught in Manoochehri with further collecting the performance data metrics with respect to the application of the data operations as taught in StreamSets.  Manoochehri already teaches creating a data processing pipeline and collecting performance data.  However, Manoochehri does not explicitly teach collecting the performance data metrics with respect to the application of the data operations.  StreamSets provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Manoochehri to include teachings of StreamSets because the combination would allow the user to clearly determine data metrics of the data processing pipeline.

Manoochehri in view of StreamSet deos not explicitly teach:
generating an executable application associated with the datafile using the data processing pipeline;

However, Allan teaches:
generating an executable application associated with the datafile using the data processing pipeline;  (Allan: Fig. 21 and ¶[0268] and ¶[0283]; Allan teaches a pipeline compiler which generates a single Spark application and multiple SQL statements in the execution environment.)

Allan is in the same field of endeavor as the present invention, since it is directed to creating data processing pipelines.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute a method of creating a data processing pipeline which can collect performance data by generating a datafile and processing instructions for the datafile and passing them to the distribute computing cluster for processing as taught in Manoochehri in view of StreamSets with the processing instructions consisting of a generated executable application as taught in Allan.  Manoochehri already teaches generating a datafile and processing instructions for the datafile and passing them to the distribute computing cluster for processing.  However, Manoochehri in view of StreamSets does not explicitly teach the processing instructions consisting of a generated executable application.  Allan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Manoochehri and StreamSets to include teachings of Allan because the combination would allow to execute the data pipeline in a Spark cluster, as suggested by Allan: ¶[0283].




Regarding claim 2, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 1 (as cited above).

Manoochehri further teaches:
wherein the series of data operations comprise: receiving, a set of data from a data source; processing the set of data by applying data transformations on the set of data; and writing the processed set of data out to a destination.  (Manoochehri: Fig. 4B and ¶[0049]; Manoochehri teaches receiving the data sets from the data source, processing the data sets, and exporting the processed task data.)




Regarding claim 3, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 2 (as cited above).

Manoochehri further teaches:
wherein the destination is a target location for the set of data processed by the data processing pipeline.  (Manoochehri: Fig. 4B and ¶[0049]; Manoochehri teaches exporting the processed task data to a file.)




Regarding claim 4, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 2 (as cited above).

Manoochehri further teaches:
wherein the software framework is a cluster-computing framework.  (Manoochehri: ¶[0019]-¶[0021]; Manoochehri teaches using the Apache Hadoop framework.  Further, ¶[0042] teaches passing the task object (JSON file) to the distributed computing cluster for processing (the Hadoop Distributed File System).)




Regarding claim 5, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 1 (as cited above).

StreamSets further teaches:
wherein each operation in the series of data operations is represented as a user interface element on the graphical user interface.  (StreamSets: pgs. 2-4; StreamSets teaches displaying each operation as an interface element.)




Regarding claim 6, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 1 (as cited above).

StreamSets further teaches:
further comprising: receiving a second selection of a second user interface element within the graphical user interface; and in response to receiving the second selection, dynamically updating the graphical user interface with a collected subset of performance data metrics.  (StreamSets: pgs. 2-4; StreamSets teaches the user selecting different elements and viewing the respective performance data metrics.)




Regarding claim 7, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 1 (as cited above).

StreamSets further teaches:
wherein the accessed data processing pipeline is configurable by a user.  (StreamSets: pgs. 1-2; StreamSets teaches the user configuring the pipeline.)




Regarding claim 8, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 1 (as cited above).

Manoochehri further teaches:
wherein the accessed data processing pipeline is displayed on the graphical user interface of the computing device.  (Manoochehri: Figs. 2 and 5C and ¶[0040], ¶[0042]; Manoochehri teaches presenting an interface where the user can create tasks to place in a processing pipeline.)

In addition, StreamSets also teaches displaying the data processing pipeline.  (StreamSets: pgs. 1-6)




Regarding claim 9, Manoochehri in view of StreamSets in view of Allan further teaches the method of claim 1 (as cited above).

StreamSets further teaches:
wherein the performance data metrics comprise: a duration time for each operation in the series of operations and an amount of data transferred for each operation in the series of operations.  (StreamSets: pgs. 2-6; StreamSets displaying a timer and the amount of data processed.)




Regarding claims 10-20; these claims recite a computing apparatus and a machine storage medium that performs the method of claims 1-9; therefore, the same rationale for rejection applies.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145